DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the adding claim 11 and canceling claims 1 – 5 by the amendment submitted by the applicant(s) filed on November 15, 2021.  Claims 6 – 11 are pending in this application.

Allowable Subject Matter
Claims 6 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 6 recites a method for manufacturing a GaN-based VCSEL chip based on porous DBR including the specific step limitations of growing a buffer layer, alternately stacked lightly doped layers and heavily doped layers, an n-type doped GaN layer, an active layer, an electron blocking layer, and a p-type doped GaN layer on a substrate sequentially and performing lateral etching on the alternately stacked lightly doped layers and heavily doped layers by using an electrochemical etching method, so as to transform them to a bottom porous DBR layer in which porous layers and non-porous layers are alternately stacked, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.

The closest art: The reference Bo-Shiau (TW200929758) on Figure 1H teaches  GaN-based VCSEL chip includes a substrate, a buffer layer, a bottom DBR layer, an active layer, a current blocking layer, a transparent electrode, a dielectric DBR layer , a n-electrode and a p-electrode.
Han et al. (PCT/US2015/053254) discloses the use the electrochemical (EC) etching method to forms porous DBR layer.  Han teaches that after the heavily doped layers have been converted to porous layers, the hard mask may be removed from the substrate, as depicted in FIG. 5E. In some implementations, a wet buffered oxide etch (BOE) may be used to remove the hard mask. The resulting substrate may then be cleaned and subjected to further processing to form a cavity region above the bottom-side DBR structure and a top-side DBR reflector.  Han therefore teaches one skilled in the art away from a method that includes (1) growing all of the relevant layers (i.e., a buffer layer, alternately stacked lightly doped layers and heavily doped layers, an n-type doped GaN layer, an active layer, an electron blocking layer, and a p-type doped GaN layer) on a substrate first and then (2) performing lateral etching on the alternately stacked lightly doped layers and heavily doped layers, as recited in claim 6.

Bo-Shiau, Han and Kawashima alone or in combination don’t discloses, teaches or suggested growing a buffer layer, alternately stacked lightly doped layers and heavily doped layers, an n-type doped GaN layer, an active layer, an electron blocking layer, and a p-type doped GaN layer on a substrate sequentially and performing lateral etching on the alternately stacked lightly doped layers and heavily doped layers by using an electrochemical etching method, so as to transform them to a bottom porous DBR layer in which porous layers and non-porous layers are alternately stacked.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             


/MINSUN O HARVEY/           Supervisory Patent Examiner, Art Unit 2828